DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 12 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10614943. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 12 of U.S. Patent No. 10614943 anticipate claims 12 and 19 of this Application.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 10614943 in view of Ito et al. [U.S. Patent No. 9236171 B2]. Claims 1 or 12 of U.S. Patent No. 10614943 discloses the claimed invention recited in claim 25 except for the first spiral seed pattern layers of the .
Ito discloses spiral seed pattern layers (see Fig. 18) of first and second coil conductors (e.g., 30a, 30b) are integrally formed with each other through via hole 32s (e.g., via hole where via 32a is located, column 19, lines 7-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed pattern layer integrally formed with via hole as taught by Ito to the seed layer and via hole structure of Wang to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 18, 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [U.S. Pub. No. 2015/0035640 A1] in view of Dinan et al. [U.S. Patent No. 6507456].
Regarding claim 12, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 2-5);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32, Fig. 3) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and
first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34, wherein the first and second coil conductors are connected in series (e.g., forming an inductor, Paragraph 0018) with each other between the first and second external electrodes,
each of the first and second coil conductors (e.g., 32, Fig. 2, 3) includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 2- 4) disposed on the respective surface of the insulating substrate 30, 
a conductive surface coating layer (e.g., 320a, Paragraph 0021, 0022, Fig. 4) covering the spiral seed pattern and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a,

Wang discloses the instant claimed invention discussed above except for the seed pattern of each of the first and second coil conductors includes a first seed pattern layer and a second seed pattern layer that both have opposing side surfaces each contacting the conductive surface coating layer.
Dinan discloses seed layer (e.g., 114, column 4, lines 50-53) includes a first seed pattern layer (e.g., tantalum, column 4, lines 50-53) and a second seed pattern layer (e.g., copper layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer comprising first and second seed pattern layer as taught by Dinan to the seed layer of Wang to provide good adhesion of the seed layer to the substrate provided by the first seed layer and to the coil as provided by the second seed layer to avoid coil delamination.
Therefore, the combination would result with Wang having the first and second seed layer of Dinan both have opposing side surfaces each contacting the conductive surface coating layer 320a of Wang.
Regarding claim 13, the combination of Wang to have the first and second seed layer of Dinan, wherein both have opposing side surfaces each contacting the conductive surface coating layer 320a of Wang and covered by the surface coating layer 320a (according to claim 12 above),

Regarding claim 18, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].
Regarding claim 19, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 3);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and
first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34,

each of the first and second coil conductors includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 4) disposed on the respective surface of the insulating substrate 30 (see Fig. 3), a conductive surface coating layer (e.g., 320a) covering the spiral seed pattern 31 and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a (Fig. 4).
Wang discloses the instant claimed invention discussed above except for the spiral seed pattern of each of the first and second coil conductors includes a first spiral seed pattern layer and a second spiral seed pattern layer, and
the first spiral seed pattern layer has the conductive surface coating layer contacting only side surfaces thereof from among top, bottom, and side surfaces, and the second spiral seed pattern layer has the conductive surface coating layer covering upper and side surfaces thereof.
Dinan discloses seed layer (e.g., 114, column 4, lines 50-53) includes a first seed pattern layer (e.g., tantalum, column 4, lines 50-53) and a second seed pattern layer (e.g., copper layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer comprising first and second seed pattern layer as taught by Dinan to the seed layer of Wang to provide good 
Therefore, the combination would result with Wang having the first and second seed layer of Dinan. The first spiral seed pattern layer (of Dinan) has the conductive surface coating layer (i.e., 320a of Wang) contacting only side surfaces thereof from among top, bottom, and side surfaces, and the second spiral seed pattern layer (of Dinan) has the conductive surface coating layer (e.g., 320a of Wang) covering upper and side surfaces thereof.
Regarding claim 24, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dinan as applied to claim 12 above, and further in view of Ito et al. [U.S. Patent No. 9236171 B2].
Regarding claim 14, Wang discloses the insulating substrate (e.g., 30) has a via hole (e.g., 37) extending there through.

Ito discloses spiral seed pattern layers (see Fig. 18) of first and second coil conductors (e.g., 30a, 30b) are integrally formed with each other through via hole 32s (e.g., via hole where via 32a is located, column 19, lines 7-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed pattern layer integrally formed with via hole as taught by Ito to the seed layer and via hole structure of Wang in view of Dinan to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer.
Regarding claim 15, Wang in view of Dinan discloses the instant claimed invention discussed above except for that each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors of Wang in view of Dinan to provide the inductor device with a reliable electrical contact between coil and external electrode.

Regarding claim 17, Wang in view of Dinan discloses the instant claimed invention discussed above except for the first spiral seed pattern layer and the second spiral seed pattern layer of each of the first and second coil conductors contacts a respective one of the first and second external electrodes.
Ito discloses seed pattern layer of each of first and second coil conductors (e.g., portion 31a of coil 30a, portion 31b of coil 30b) contacts a respective one of first and second external electrodes (e.g., 45, 46, column 21, lines 27-39, Fig. 17, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layers of coil conductors contact the external electrode as taught by Ito to the structure of Wang in view of Dinan to provide the inductor device with a strong and reliable electrical connection between the coil and the external electrode.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Dinan as applied to claim 19 above, and further in view of Ito et al. [U.S. Patent No. 9236171 B2].
Regarding claim 20, Wang discloses the insulating substrate (e.g., 30) has a via hole (e.g., 37) extending there through.

Ito discloses spiral seed pattern layers (see Fig. 18) of first and second coil conductors (e.g., 30a, 30b) are integrally formed with each other through via hole 32s (e.g., via hole where via 32a is located, column 19, lines 7-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed pattern layer integrally formed with via hole as taught by Ito to the seed layer and via hole structure of Wang in view of Dinan to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer.
Regarding claim 21, Wang in view of Dinan discloses the instant claimed invention discussed above except for that each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
Regarding claim 22, Wang discloses the spiral seed pattern 31, the conductive surface coating layer 320a, and the upper coating layer 320b of each of the first and second coil conductors (e.g., 32) extends to the respective external surface of the magnetic body (see Fig. 3 and 4).

Ito discloses seed pattern layer of each of first and second coil conductors (e.g., portion 31a of coil 30a, portion 31b of coil 30b) contacts a respective one of first and second external electrodes (e.g., 45, 46, column 21, lines 27-39, Fig. 17, 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layers of coil conductors contact the external electrode as taught by Ito to the structure of Wang in view of Dinan to provide the inductor device with a strong and reliable electrical connection between the coil and the external electrode.

Claims 25, 29, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [U.S. Pub. No. 2015/0035640 A1] in view of Ito et al. [U.S. Patent No. 9236171].
Regarding claim 25, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 3);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and

wherein the first and second coil conductors (e.g., opposing coils 32) are connected in series (e.g., forming an inductor, Paragraph 0018) with each other between the first and second external electrodes (e.g., 36, 36),
each of the first and second coil conductors includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 4) disposed on the respective surface of the insulating substrate 30 (see Fig. 3), a conductive surface coating layer (e.g., 320a) covering the spiral seed pattern 31 and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a (Fig. 4), and the insulating substrate 30 has a via hole (e.g., 37) extending there through (Paragraph 0027, Fig. 3).
Wang discloses the instant claimed invention discussed above except for the spiral seed patterns of the first and second coil conductors are integrally formed with each other through the via hole.
Wang discloses the instant claimed invention discussed above except for the first spiral seed pattern layers of the first and second coil conductors are integrally formed with each other through the via hole.
Ito discloses spiral seed pattern layers (see Fig. 18) of first and second coil conductors (e.g., 30a, 30b) are integrally formed with each other through via hole 32s (e.g., via hole where via 32a is located, column 19, lines 7-18).

Regarding claim 29, Wang discloses the instant claimed invention discussed above except for each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors of Wang to provide the inductor device with a reliable electrical contact between coil and external electrode. 
Regarding claim 30, Wang discloses the instant claimed invention discussed above except for the spiral seed pattern, the conductive surface coating layer, and the upper coating layer of each of the first and second coil conductors extends to the respective external surface of the magnetic body.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors including seed layers extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors which includes conductive surface coating layer, and the upper coating layer of Wang to provide the inductor device with a reliable electrical contact between coil and external electrode.
Regarding claim 31, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].

Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Ito as applied to claim 25 above, and further in view of Dinan et al. [U.S. Patent No. 6507456].
Regarding claim 26, Ito discloses the spiral seed pattern (e.g., seed layer shown in Fig. 18) of each of the first and second coil conductors (e.g., 30a, 30b) have opposing 
the spiral seed pattern layers are integrally formed with each other through via hole 32s (e.g., where via 32a is located).
Wang in view Ito discloses the instant claimed invention discussed above except for spiral seed layer includes a first spiral seed pattern layer and a second spiral seed pattern layer, and 
only the first spiral seed pattern layers, from among the first spiral seed pattern layers and the second spiral seed pattern layers, are integrally formed with each other through via hole.
Dinan discloses seed layer (e.g., 114, column 4, lines 50-53) includes a first seed pattern layer (e.g., tantalum, column 4, lines 50-53) and a second seed pattern layer (e.g., copper layer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed layer comprising first and second seed pattern layer as taught by Dinan to the seed layer of Wang in view of Ito to provide good adhesion of the seed layer to the substrate as provided by first seed layer and to the coil as provided by the second seed layer and avoid coil delamination.
Therefore, the combination would result with Wang in view of Ito having the first and second seed layer of Dinan. Therefore, only the first spiral seed pattern layers of Dinan, from among the first spiral seed pattern layers and the second spiral seed pattern 
Regarding claim 27, the combination of Wang in view of Ito and further in view of Dinan to have the first and second seed layer of Dinan, will have a sum of thicknesses, measured in a thickness direction orthogonal to the opposing surfaces of the insulating substrate 30 (of Wang), of the first and second spiral seed pattern layers (i.e., seed layers of Dinan) of each one of the first and second coil conductors of Wang is smaller than a thickness, measured in the thickness direction from the respective surface of the insulating substrate 30 (of Wang), of the conductive surface coating layer (e.g., 320a of Wang) of the one of the first and second coil conductors (i.e., coil 36 of Wang).
Regarding claim 28, Ito discloses the spiral seed pattern layers of each of the first and second coil conductors (e.g., 30a, 30b) contacts a respective one of the first and second external electrodes (i.e., external electrode 45 contacts portion 31a of coil 30a and external electrode 46 contacts portion 31b of coil 30b, column 21, lines 27-39). Therefore, the combination of Dinan would make first spiral seed pattern layers and the second spiral seed pattern layer of Dinan contacts the respective external electrode of Ito.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                      /Alexander Talpalatski/Primary Examiner, Art Unit 2837